DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 10/05/2021. Currently, claims 1, 3-5, 7-12, 36-43 and 54 are pending. Claims 1 and 54 have been amended. Claims 2, 6, 13-35 and 44-53 have been cancelled. Claims 1, 3-5, 7-12 and 54 are examined for the purpose of this prosecution. Claims 36-43 have been withdrawn from further consideration. 

Response to Amendment
Applicant’s amendments to claim 54 are sufficient to overcome the rejection of claim 54 under 35 U.S.C. §112(d) as set forth in the previous action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 10 and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Appl. Pub. No. 2017/0004475 (White et al. – hereinafter White).

Referring to claim 1, White discloses a method of securely communicating a color encoded sequence of digits from a display of a mobile device to a photo-receptor device, comprising: 
preparing the color encoded sequence of digits at the mobile device; [See paragraphs 0018, 0021, 0023, 0048, 0065, 0080, 0091. 0099, 0100 - The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.]
identifying proximity of the photo-receptor device, by a proximity sensor of the mobile device, by determining that the mobile device is in a range of millimeters from the photo-receptor; [See paragraphs 0018, 0060, 0065, 0099, 0100, 0118-0120 - The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.] 
presenting the color encoded sequence of digits at the display in the form of light flashes after it has been determined by the proximity sensor of the mobile device that the mobile device is in a range of millimeters from the photo-receptor; and [See paragraphs 0021, 0023, 0024, 0048, 0056, 0060, 0065, 0080, 0084, 0091, 0099, 0100, 0118 – The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.]
initiating a pairing connection between the mobile device and the photo-receptor device once the decoding of the color-encoded sequence of digits at the photo-receptor device is successful. [See paragraphs 0024, 0060, 0065, 0084, 0093, 0099, 0100, 0103, 0104 - The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.]

Referring to claim 3, White discloses the method according to claim 1, wherein the pairing connection is a wireless connection. [See paragraphs 0019, 0028, 0034, 0090]

claim 4, White discloses the method according to claim 3, wherein the wireless connection is a Bluetooth connection. [See paragraphs 0019, 0028, 0034, 0090] 

Referring to claim 5, White discloses the method according to claim 3, wherein the wireless connection is a Wi-Fi connection. [See paragraphs 0019, 0028, 0034, 0090] 

Referring to claim 10, White discloses the method according to claim 1, further comprising performing a transaction once the pairing is successful. [See paragraphs 0060, 0108] 

Referring to claim 54, White discloses the method according to claim 1, wherein identifying proximity of the photo-receptor device comprises determining, at the mobile device, that the mobile device is less than 1cm from the photo-receptor. [See paragraphs 0060, 0065, 0118 – It is well known in the art that the detection field in within close proximity of the devices which can be set to within 1cm.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White, as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2017/0337507 (Curry et al. – hereinafter Curry).

Referring to claim 7, White discloses the method according to claim 1 above. White does not explicitly disclose the limitation: further comprising sending an actuation instruction on an access module once the decoding takes place. 
Curry teaches a method with the limitation: further comprising sending an actuation instruction on an access module once the decoding takes place. [See paragraphs 0028, 0046, 0047]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of White to have 

Referring to claim 8, the combination of White and Curry discloses the method according to claim 7, wherein the access module is a structure controlling access to a controlled space. [See Curry paragraphs 0028, 0046, 0047]

Referring to claim 9, the combination of White and Curry discloses the method according to claim 8, wherein the access module is a lock. [See Curry paragraphs 0028, 0046, 0047]
 
Referring to claim 11, the combination of White and Curry discloses the method according to claim 10: 
sending a request to release a product or a service; [See Curry paragraphs 0046, 0048-0050, 0051-0053]
facilitating a secure communication between the photo-receptor device and a remote financial entity to confirm that the request is a valid request; and [See Curry paragraphs 0046, 0048-0050, 0051-0053]
receiving a confirmation of releasing the product or service when the request is validated. [See Curry paragraphs 0046, 0048-0050, 0051-0053]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Curry, as applied to claim 11 above, and further in view of U.S. Patent Appl. Pub. No. 2011/0187642 (Faith et al. – hereinafter Faith).

Referring to claim 12, the combination of White and Curry discloses the method according to claim 11 above. The combination does not explicitly disclose the limitation: wherein the communication between the photoreceptor device and the third party financial entity is implemented through the paired mobile device. 
Faith teaches a method with the limitation: wherein the communication between the photoreceptor device and the third party financial entity is implemented through the paired mobile device. [See Faith paragraph 0060] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of White and Curry to have incorporated a pairing feature as in Faith with the motivation of pairing two device for processing a transaction. [See Faith paragraph 0024] 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 3-5, 10 and 54 under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by U.S. Published Patent Application No. 2017/0004475 (White); claims 7-9 under 35 U.S.C. §103 as allegedly being unpatentable over White in view of U.S. Published Patent Application No. 2017/0337507 (Curry); and claim 12 under 35 U.S.C. § 103 as allegedly being 

In response to Applicant’s arguments, Examiner respectfully disagrees.
White teaches a use-case scenario wherein a user interested in purchasing an item from a merchant presents a payment object (including an NFC smartphone) in contact or in a detectable field around a payment object reader to allow the merchant to obtain payment object information (e.g., credit card number, CVV, etc.) from the payment object. See paragraph 0060. 
As described in White, both the POS terminal and payment object reader comprises proximity detection components to determine the proximity of each device from the other. See paragraph 0117. During a pairing process, both devices share authentication data, and upon a positive verification both devices can establish a communication channel to share data. See paragraphs 0019 and 0020. 
Paragraph 0065 of white teaches that “[s]imilar to the connection between the payment object reader 110 and the POS terminal 106, other devices may also be connected. For example, when the owner or user 102 of a mobile phone serving as payment object 104 enters a store having the payment object reader 110 connected as a point of sale terminal, he or she gets in the BLE or NFC network radius of the payment object reader 110. The connection between the payment object reader 110 and a user device may also be established in the manner described herein.” See also paragraph 0084. 
Similar to the pairing processing of a POS terminal and payment object reader as described in White, a user mobile device inherently comprises a proximity detection 
 Accordingly, the system of White teaches proximity determination at a handheld or mobile device. The system of White teaches the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687